          Case 1:21-cr-00214-JDB Document 16 Filed 04/15/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :          Criminal No. 1:21-CR-00214-JDB
              v.                            :
                                            :
JOSEPH LINO PADILLA,                        :
                                            :
                      Defendant.            :



                                    NOTICE OF FILING

       The Government requests that the attached discovery letter, dated April 15, 2021, be

made part of the record in the above-captioned case.

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney


                                     By:    /s/ Puja Bhatia
                                            PUJA BHATIA
                                            D.C. Bar No. 1009466
                                            JACOB J. STRAIN
                                            Utah Bar No. 12680
                                            Assistant United States Attorneys
                                            U.S. Attorney’s Office for the District of Columbia
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
          Case 1:21-cr-00214-JDB Document 16 Filed 04/15/21 Page 2 of 3




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St. N.W.
                                                      Washington, D.C. 20530


                                                      April 15, 2021
DISCOVERY LETTER #1

Nate Wenstrup, Esq.
Defense Counsel

                                    Re:       United States v. Jose Padilla
                                              21-CR-214 (JDB)

Dear Counsel:


Pursuant to our discovery obligations, we have provided the following files via USAfx on April 14,
2021. Note that many of these files and their related physical attachments are currently being
formally processed for discovery by the discovery team assigned to the Capitol Riots cases. As such,
some of the same files will be re-produced with bates-stamps at a later date.

•   Mis-Identification through Public Tips:
    o PADILLA Tip 3 - E-Tip__XX_XX_Reporting_Possible_Identification_of_Individual_Involved
    o PADILLA Tip 5 - E-
         Tip__Matthew_Penwell_as_Possible_Identification_of_An_Individual_Involved_Redacted
    o PADILLA Tip 6 - E-
         Tip__Possible_Identification_of_An_Individual_Involved_with_an_Assault_Redacted
    o PADILLA Tip 7 - E-
         Tip__Possible_Identification_of_an_Individual_Involved_with_an_Assault_Redacted
•   Search Warrant Photos (143)
•   Videos:
            o Clip_1_of_Ofc_Morris_struck_by_pole_for_FBI_Investigation
            o MPD officer Powell BWC Jan 6th
            o Ofc__Powell_stuck_by_pole-FBI_Investigation
            o MPD officer Morris BWC Jan 6th
            o PADILLA throws pole



                                                -2-
          Case 1:21-cr-00214-JDB Document 16 Filed 04/15/21 Page 3 of 3



           o   PADILLA throws pole
           o   20210209_203402
           o   PADILLA face and jacket
           o   PADILLA fighting at barrier

We have provided the following files via USAfx on March 30, 2021 ahead of the detention hearing
in this matter:
• Tennessee - 1_21mj34_Joseph_Padilla_PTReport_DET_KW
• Padilla Detention Exhibits
• VictorCleveland_202102230821_Car342_390876148
• Capitol Video - JROBERSON NYC
• MPD Officer Cropper - BWC Jan 6th

We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83 (1963),
its progeny, and Rule 16. We have provided the mis-identification information described above in
line with such obligations. We will continue provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules of
Criminal Procedure, including results or reports of any physical or mental examinations, or scientific
tests or experiments, and any expert witness summaries. We also request that defendant(s) disclose
prior statements of any witnesses defendant(s) intends to call to testify at any hearing or trial. See
Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). We request that such material be
provided on the same basis upon which the government will provide defendant(s) with materials
relating to government witnesses.

Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we request that
defendant(s) provide the government with the appropriate written notice if defendant(s) plans to use
one of the defenses referenced in those rules. Please provide any notice within the time period
required by the Rules or allowed by the Court for the filing of any pretrial motions.

We will forward additional discovery as it becomes available. If you have any questions, please feel
free to contact us.


                                       By: /s/ Puja Bhatia
                                           PUJA BHATIA
                                           JACOB STRAIN
                                           Assistant United States Attorneys




                                                -3-
